                  UNITED STATES DISTRICT COURT
               SOUTHERN DISTRICT OF WEST VIRGINIA
                         AT CHARLESTON

THOMAS EDWARD OXLEY, JR.,
CHAD DAY, and BRANDON SHULTZ,

          Plaintiffs,

v.                              Civil Action No. 2:17-cv-003915

SOUTH CENTRAL REGIONAL JAIL,

          Defendant.

                  MEMORANDUM OPINION AND ORDER

          The court having received the Proposed Findings and

Recommendation of United States Magistrate Judge Dwane L.

Tinsley, entered on April 5, 2019; and the magistrate judge

having recommended that the court dismiss without prejudice Chad

Day and Brandon Shultz as plaintiffs in this matter, that the

court dismiss the complaint inasmuch as it fails to state a

claim upon which relief can be granted, and that the court deny

plaintiff Thomas Oxley’s application to proceed without

prepayment of fees and costs; and no objection having been filed

to the Proposed Findings and Recommendation, it is ORDERED that

the findings and recommendation made in the Proposed Findings

and Recommendation of the magistrate judge be, and they hereby

are, adopted by the court and incorporated herein.


          It is, therefore, ORDERED that Chad Day and Brandon

Shultz be, and they hereby are, dismissed without prejudice as
plaintiffs in this action.   It is further ORDERED that the

plaintiff Thomas Oxley’s complaint be, and it hereby is,

dismissed and his application to proceed without prepayment of

fees and costs be, and it hereby is, denied.


          The Clerk is directed to forward copies of this

written opinion and order to the plaintiff, all counsel of

record, and the United States Magistrate Judge.


                       ENTER: May 10, 2019




                                 2
